Pee Cueiam,
On the trial of this suit upon a negotiable promissory note made by the appellant to the order of George L. Hoopes, and delivered by him, before maturity, to the First National Bank, of Logansport, Indiana, the jury disagreed, and subsequently the court below granted plaintiff’s motion for judgment, under the provisions of the Act of April 20, 1911, P. L. 70. Hoopes was dead at the time of the trial. In granting plaintiff’s motion for judgment the learned court below properly said: “While the note may have been given to Hoopes for his accommodation, there is no evidence to warrant the assumption that it was delivered to the bank as surety for the loan made by the bank to Hoopes; that defendant has been released; that there are credits to which Eyre is entitled; or that the obligation was released by renewals (Shrewsbury Savings Institutidn’s App., 94 Pa. 309); but on the contrary it appears that the bank was a holder for value, and that plaintiff purchased the title of the bank......Nothing was presented to relieve defendant from liability on his note; and binding instructions in favor of plaintiff should have been given on the trial.”
Nothing in the assignments of error calls for a disturbance of the judgment, and it is, therefore, affirmed.